Citation Nr: 1541015	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee degenerative joint disease (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that the issue of entitlement to service connection for a right knee disability has been perfected, but not yet certified to the Board.  In this regard, the Veteran filed a substantive appeal within 60 days of the August 2013 issuance of the statement of the case.  Specifically, a date stamp from the RO indicates that the substantive appeal was received on September 26, 2013.  A review of the electronic claims file indicates that the RO is not currently taking action on this issue.  As such, the Board will accept jurisdiction over it at this time.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both            the paper and electronic files.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED       to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current bilateral hearing loss disability is not related to service.

2.  The most probative evidence indicates the Veteran's current tinnitus is not related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in August 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.    The Veteran's service treatment records are on file, as are various post-service medical records.  A VA audiological examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran contends that he currently has bilateral hearing loss and tinnitus and that those conditions are related to his military service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for 90 days or more during a period of war,    or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

Regarding tinnitus, the Board notes that the Veteran is competent to state whether he has, or has had, that condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Board also notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have  been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In this case, the 2009 VA examination report shows that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  The examination report also documents the Veteran's reports of tinnitus.  Additionally, the Veteran has credibly reported being exposed to loud noise from aircrafts and artillery during service.  Thus, the remaining question before the Board is whether the currently diagnosed bilateral hearing loss disability and tinnitus are related to service.

The Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus at any time.  When converted to ISO-ANSI standards, the Veteran's May 1963 enlistment audiogram showed pure tone thresholds of 30, 25,  15, 15, and 10 decibels in the right ear, and 25, 15, 10, 15, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Thereafter, the May 1966 separation audiogram (converted to ISO-ANSI standards) showed pure tone thresholds of 15, 10, 5, and 5 decibels in the right ear, and 15, 5, 10, and 5 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  Thus, there is no competent evidence showing tinnitus or a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from active duty service.

In fact, hearing loss was initially diagnosed in July 2008 and in his June 2009 application for benefits the Veteran noted a concurrent onset of tinnitus.  Nevertheless, the Board does note that the Veteran has alternatively reported that his tinnitus became constant when he turned 50 years old, which would be in 1992, over 25 years after his separation from service.

As the competent evidence fails to show tinnitus or a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current tinnitus and hearing loss are etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claims.

The Veteran was afforded a VA audiological examination in December 2009, at which time the audiologist confirmed bilateral hearing loss for VA purposes and noted the Veteran's reports of tinnitus that began as occasional "chirping" and became constant when the Veteran was approximately 50 years old.  The examiner also noted the Veteran's reported in-service noise exposure from using firearms  and working near an aircraft hangar, and his post-service noise exposure as an auto mechanic (albeit reportedly with occasional noise protection).  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his service.  In support of the opinion, the examiner noted that the Veteran's hearing was normal   at the time of separation from active duty, and that the Veteran did not report hearing loss until many years after service.  The examiner also noted that it was more likely that the Veteran's hearing loss was the result of 30 plus years of civilian noise exposure as a mechanic and the natural aging process.  

Regarding the Veteran's tinnitus, the examiner also noted that the Veteran did      not complain of tinnitus in, or shortly after service.  Notably, the examiner found the Veteran's reports that tinnitus began infrequently, that it was aggravated by allergies, and that it did not become constant until many years after the Veteran's separation from service to be significant.  Indeed, the examiner opined that the Veteran's tinnitus was initially consistent with allergies and that the later constant tinnitus was likely caused by the Veteran's non-service connected hearing loss.

Thereafter, in March 2010 a private audiologist noted that the Veteran's hearing loss and tinnitus "are directly correlated with his prolonged exposure to noise   while serving in the military."  However, the private audiologist did not indicate that she had reviewed the Veteran's medical records (to include his service treatment records) and failed to comment on or acknowledge his lengthy exposure to excessive noise as a civilian auto mechanic.  Moreover, the examiner failed to provide a rationale for her categorical statement that the Veteran's hearing loss    and tinnitus were related to his service.  Accordingly, the Board finds the opinion   to be entitled to little, if any, probative weight.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


Conversely, the Board finds the 2009 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus are not related to his service, to include his reported noise exposure therein, to be highly probative.  The examiner's opinion was based on a thorough review of the claims file, to include the Veteran's service audiograms.  Moreover, the examiner obtained a detailed history from the Veteran regarding his non-service related noise exposure to include that from pneumatic tools as a mechanic and while using lawn care equipment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, tinnitus can have many causes such as acoustic trauma, medications, infections, and diseases, and medical expertise is needed to determine the etiology of the disorder.  Accordingly, the Veteran's    opinion as to the etiology of his hearing loss and tinnitus, which were first shown     by competent and credible evidence many years after service, is not competent medical evidence.  The Board finds the audiograms in service and the medical  opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions and the private audiologist's opinion.

Here, there most probative evidence of record indicates the Veteran's current bilateral hearing loss disability and tinnitus are not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus and the claims are denied.


In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Regarding the Veteran's claim for service connection for a right knee disability,   the Veteran has reported that he hurt his knee during service and has submitted        a supporting statement from a comrade who served with him.  The Veteran's separation examination from May 1966 indicates that his lower extremities were within normal limits when he separated from service.  Private treatment records reflect that the Veteran is currently diagnosed with degenerative joint disease of   the right knee.  The Board notes that the Veteran has submitted a positive nexus opinion from his physician indicating a link between the Veteran's service and     his current right knee disability.  However, the private physician did not provide a rationale for the conclusion reached.  Thus, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide name and addresses of all medical providers, both VA and private, who have treated him for his right knee disability.  After securing any necessary release, the AOJ should request any relevant records identified that are not already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.  

2. After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported. 

After review of the file and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's right knee disability arose in service or is causally related to service, to include the Veteran's report of injuring his knee while playing basketball therein.  The examiner should explain the reasons for any opinion reached. 

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


